DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Response to Amendment
	The claim amendments filed on 12/02/2021 have been entered.  Claims 1-2, 5-8, 10-15, and 17-26 remain pending in the application, claims 3-4, and 9 have been cancelled.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 11, which states that Albrecht does not teach, describe, or even suggest the implantation of a device outside or around the outside of an organ as is claimed by Applicant.  MPEP 2114.II states “Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) The device of Albrecht teaches all of the structural limitations, therefore, it anticipates the claim.  
Furthermore, MPEP 2112.01.I states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).”
.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“narrow portions” of claim 1 
“second coupling portion comprising two or more nodes” of claim 25
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 states “wherein the second coupling portion comprises two or more nodes”.  Applicant’s disclosure does not provide support for the second coupling portion comprising two or more nodes.  
Claim 26 is rejected base on its dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 1, line 8 states “the elongate portion comprising a plurality of nodes that are spaced apart through one or more narrow portions”.  It is unclear what the one or more narrow portions is referring to?  A review of the applicant’s disclosure does not provide a description of the narrow portions.
Claims 2, 5-8, and 25-26 are rejected based on their dependency on a rejected claim.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10, 11, 13, 18, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al (US 2008/0058840 A1).	

	Regarding claim 1, Albrecht discloses a gastroesophageal reflux preventer that is generally elongated in shape, the gastroesophageal reflux preventer comprising: 
a first end (Figure 9, item 109); 
a second end (Figure 9, item 110); 
an elongate portion positioned between the first end and the second end (Figures 8 and 9, item 100 “device” is formed of multiple segments 104; paragraph 0106)
the elongate portion being formed of an absorbable material (Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material), 
the elongate portion comprising a plurality of nodes (Figures 9-12, items 104) that are spaced apart through one or more narrow portions (Figures 9, 11, and 12; paragraph 0110, lines 3-6 “separated”); 
a first coupling portion (paragraph 0113, alignment and mating can be performed similar to the embodiment in FIG. 6 for the embodiment of Figure 9, therefore, the first coupling portion (Figures 6 and 7, item 16; paragraph 0104) would be included in the node 109 or 110) and a second coupling portion (second coupling portion (Figures 6 and 7, item 20 would be included in the node 109 or 110), 
wherein the second coupling portion is provided by one or more nodes of the plurality of nodes of the elongate portion (when the coupling of Figure 9 is performed similar to the embodiment of Figures 6 and 7, the slot 20 would be provided by one or more nodes (Figure 9, item 109 or 110) of the plurality of nodes 104), 
the one or more nodes having one or more node portions configured to couple with the first coupling portion (when the coupling of Figure 9 is performed similar to the embodiment of Figures 6 and 7, the one or more nodes (Figure 9, item 109 or 110) are configured to couple with the first portion through the tab 16); 
wherein the gastroesophageal reflux preventer may be provided in an uncoupled state and in a coupled state (Figures 8 and 9, paragraphs 0106-0107), 
and when in a coupled state the first coupling portion and the-2- 4813-1403-7758.4Atty. Dkt. No. 120067-1002second coupling portion of the one or more nodes are coupled such that the elongate portion is at least partially curved and defines an enclosed area (Figure 9; paragraph 0107)
and wherein the gastroesophageal reflux preventer is configured to be positioned around an outer surface of a body organ to retain at least a portion of the elongate portion in contact with an outer body tissue of the body organ during at least a portion of a scarification of the outer body tissue at least partly in response to absorption by the outer body tissue of the elongate portion (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (See MPEP 2114.II)).
	Regarding claim 2, Albrecht discloses wherein at least one suture stitches at least one of (i) the narrow portions and (ii) at least one of the plurality of nodes to the outer body tissue (“Alternatively, additional fixation means (suture, adhesives, additional features, etc) may be used, but should be reversible for easy removal for temporary applications. In addition, these fixation means could help prevent unwanted migration of the device”, paragraph 0094).
	Regarding claim 5, Albrecht discloses wherein the first coupling portion comprises a tab formed from the first end of the elongate portion (as stated above, paragraph 0113 of Albrecht discloses that alignment and mating can be performed similar to the embodiment in FIG. 6 for the embodiment of Figure 9. therefore, the first coupling portion comprises a tab (Figures 6 and 7, item 16 “tab”; paragraph 0104) which would be formed from the first end of the elongate portion (Figure 9, item 109)), and the second coupling portion comprises a slotted receiver (Figures 6 and 7, item 20 “slot”) configured to receive the tab to couple the first and second coupling portions in a coupled state (paragraph 0104). 
	Regarding claim 6, Albrecht discloses wherein the elongate portion comprises a sectioned tubular portion having a plurality of sections spaced apart along a length of the elongate portion (Figures 9, 11, and 12; paragraph 0110, lines 3-6 “separated”).  
	Regarding claim 7, Albrecht discloses a gastroesophageal reflux preventer wherein the elongate portion is pre-formed to have a curved shape (Figures 9, 11, and 12; paragraph 0110) and at least It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2.  The device of Figures 9, 11, and 12 can partially retain the pre-formed curved shape after being suture to the body tissue).
	.  Regarding claim 10, Albrecht discloses a gastroesophageal reflux preventer configured to be positioned around the exterior of a body organ, the gastroesophageal reflux preventer comprising: 
a support member (Figures 9, 11, and 12 item 105 “wire”; paragraph 0106, lines 4-5):  4813-1403-7758.4Atty. Dkt. No. 120067-1002
a plurality of nodes (Figures 9, 11, and 12; item 104 “segment”) comprising an absorbable material (Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material) linked together by the support member (Figures 9, 11, and 12 item 105 “wire”; paragraph 0106, lines 4-5),
wherein at least one node of the plurality of nodes is absorbable (paragraph 0108, lines 8-10) by a body tissue when placed in contact with the body tissue and the absorption creates scarification adjacent the contact (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2; a feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable nodes will be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification adjacent the contact)
a closure mechanism comprising a first coupling portion (paragraph 0113, alignment and mating can be performed similar to the embodiment in FIG. 6 for the embodiment of Figure 9, therefore, the first coupling portion (Figures 6 and 7, item 16; paragraph 0104) would be included in the node 109 or 110), 
and a second coupling portion configured to couple with the first coupling portion (second coupling portion (Figures 6 and 7, item 20 would be included in the node 109 or 110), 
wherein the second coupling portion is provided by one or more nodes of the plurality of nodes (when the coupling of Figure 9 is performed similar to the embodiment of Figures 6 and 7, the slot 20 would be provided by one or more nodes (Figure 9, item 109 or 110) of the plurality of nodes 104 of the elongate portion), 
wherein, when the second coupling portion is coupled with the first coupling portion (Figures 6 and 7), the gastroesophageal reflux preventer defines an enclosed area when positioned around the body organ (Figure 9, the gastroesophageal reflux preventer 101 defines an enclosed area, the enclosed shape can be positioned around a body organ), 
and wherein the support member has a curved shape (Figures 9-12, items 101, 103, and 114, respectively) that is at least partially formable into a formed shape to at least partially correspond to a shape of the body tissue (Figures 9, 11, and 12), 
and configured to at least partially retain the formed shape that at least partially corresponds to the shape of the body tissue after being sutured to the body tissue tissue (“Alternatively, additional fixation means (suture, adhesives, additional features, etc) may be used, but should be reversible for easy removal for temporary applications. In addition, these fixation means could help prevent unwanted migration of the device”, (paragraph 0094), therefore the pre-formed curved shape is configured to be sutured to the body tissue. In regards to a gastroesophageal reflux preventer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the device of Albrecht is capable of preventing gastroesophageal reflux.).  
	Regarding claim 11, Albrecht discloses wherein the closure mechanism (Figures 9 and 12, item 108)  is configured to further retain at least a portion of the plurality of nodes in contact with the body tissue during at least a portion of the scarification of the body tissue in response to absorption by the body tissue of at least one node of the plurality of nodes (a feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable nodes can be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification adjacent the contact).
	Regarding claim 13, Albrecht discloses a gastroesophageal reflux preventer comprising: 
an elongate portion (Figures 8 and 9, item 100 “device” is formed of multiple segments 104) of an absorbable material (Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material) comprising a pre-formed curved shape (Figures 9, 11, and 12; paragraph 0110) that is at least semi-rigid (claim 1, “sufficient rigidity”) and having a first end (Figure 11, item 109) and a second end (Figure 11, item 110) that is opposite the first end of the pre-formed curved shape (Figure 11)
wherein the gastroesophageal reflux preventer is configured to be secured to the exterior surface of a body organ in a closed position through a closure mechanism to allow one or more portions of the absorbable material of the elongate portion to be in contact with the exterior surface of the body organ ((It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.II; The device of Albrecht teaches all the structural limitations of the claim, therefore, it can be secured to the exterior surface of a body organ in a closed position through closure mechanism (Figure 9, item 108) to allow one or more portions of the absorbable material (Figure 9, item 104) to be in contact with the exterior surface of the body organ), 
the closure mechanism (Figures 9 and 12, item 108) comprising a first closure portion positioned toward the first end (paragraph 0113, alignment and mating can be performed similar to the embodiment in FIG. 6 for the embodiment of Figure 9, therefore, the  first coupling portion (Figures 6 and 7, item 16; paragraph 0104) would be included in the nodes 109 or 110)
and a second closure portion positioned toward the second end (when the coupling of Figure 9 is performed similar to the embodiment of Figures 6 and 7, the slot 20 would be provided by one or more nodes (Figure 9, item 109 or 110) of the plurality of nodes 104), 
and wherein the first closure portion is configured to mechanically engage at least a portion of the second closure portion (paragraph 0104, lines 1-10).  
	Regarding claim 18, Albrecht discloses wherein the pre-formed curved shape (Figures 9, 11, and 12) is emplaceable proximate to a gastroesophageal sphincter of a body part and emplaceable around a portion of the body part (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  (See MPEP 2114.2) Therefore, the pre-formed curved shape possesses the structure to be placed proximate to a gastroesophageal sphincter and emplaceable around a portion of the body part).
	Regarding claim 21, Albrecht discloses a gastroesophageal reflux preventer that is generally elongated in shape (Figure 8)
an elongate portion defining a length (Figures 8 and 9, item 100 “device” is formed of multiple segments 104; paragraph 0106); 
and a plurality of nodes formed of an absorbable material (Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material) and extending from the elongate portion in a spaced-apart configuration along the length of the elongate portion (Figures 9, 11, and 12; paragraph 0110, lines 3-6 “separated”); 
wherein the gastroesophageal reflux preventer is configured to be positioned around at least a portion of an outer surface of a body tissue using sutures (paragraph 0094) such that at least two of the plurality of nodes extending from the elongate portion are in contact with the outer surface of the body tissue (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  (See MPEP 2114.II) The device of Albrecht teaches all the structural limitations of the claim, therefore, it can be positioned around an outer surface of a body organ to retain at least a portion of the elongate portion in contact with an outer body tissue of the body organ during at least a portion of a scarification of the outer body tissue at least partly in response to absorption by the outer body tissue of the elongate portion)., 
and wherein a scarification of the body tissue is induced by the absorption by the body tissue of the at least two of the plurality of nodes that are in contact with the outer surface of the body tissue (the plurality of nodes 104 are absorbable as is stated in paragraph 0108, lines 8-10, therefore the device of Figure 9 would induce scarification of the body tissue when it is places in contact with the outer surface of the body, as stated above the manner an apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations .  
Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material).    
	Regarding claim 23, Albrecht discloses wherein the elongate portion is formed of the same material as the plurality of nodes (the elongate portion of Figures 8 and 9 is formed from the plurality of nodes, therefore, they are made of the same material, claim 24 below requires that the plurality of nodes be formed as part of the elongate portion)
	Regarding claim 24, Albrecht discloses wherein the plurality of nodes are formed as part of the elongate portion (Figures 8 and 9, the plurality of nodes 104 are formed as part of the elongate portion 100).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (US 2008/0058840 A1) in view of Kick et al (US 2007/0185374 A1).

	Regarding claim 12, Albrecht discloses a plurality of nodes (Figures 9, 11, and 12, item 104).
	However, Albrecht does not disclose wherein the implant extends no more than 270 degrees around a portion of the body organ that includes the body tissue.
see Kick, paragraph 0022 and 0024) that extends no more than 270 degrees around a portion of the body organ that includes the body tissue (see Kick, Figure 13, paragraph 0117).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein the implant extends no more than 270 degrees around a portion of the body organ that includes the body tissue as taught by Kick because this pre-formed curved shape may produce an adequate amount of scar tissue to restrict the flow of acidic fluid back into the esophagus, without the need to produce scar tissue around the entire gastroesophageal sphincter (see Kick, paragraph 0021).
	Regarding claim 15, Albrecht discloses the invention substantially as claimed.
	However, Albrecht does not disclose wherein, when the gastroesophageal reflux preventer is secured in the closed position, the pre-formed curved shape comprises an arc-length of less than about 270 degrees.  
	Kick teaches a gastroesophageal reflux preventer (see Kick, paragraph 0022 and 0024) wherein, when the gastroesophageal reflux preventer is secured in the closed position, the pre-formed curved shape comprises an arc-length of less than about 270 degrees (see Kick, Figure 13, paragraph 0117).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein, when the gastroesophageal reflux preventer is secured in the closed position, the pre-formed curved shape comprises an arc-length of less than about 270 degrees as taught by Kick because this pre-formed curved shape may produce an adequate amount of scar tissue to restrict the flow of acidic fluid back into the esophagus, without the need to produce scar tissue around the entire gastroesophageal sphincter (see Kick, paragraph 0021).
	Regarding claim 16, Albrecht discloses the invention substantially as claimed.

	Kick teaches a gastroesophageal reflux preventer (see Kick, paragraph 0022 and 0024) wherein the pre-formed curved shape comprises an arc-length of approximately 180 degrees (see Kick, Figure 13, paragraph 0117).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein the pre-formed curved shape comprises an arc-length of approximately 180 degrees as taught by Kick because this pre-formed curved shape may produce an adequate amount of scar tissue to restrict the flow of acidic fluid back into the esophagus, without the need to produce scar tissue around the entire gastroesophageal sphincter (see Kick, paragraph 0021).

	Claims 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (US 2008/0058840 A1) in view of Djurovic (US 2014/0088342 A1).

	Regarding claim 14, Albrecht discloses further comprising a wire portion (see Albrecht, paragraph 0106, lines 4-5, lumen through which wire is passed; paragraph 0116) configured to receive a wire (Figure 12, item 105) to retain at least a portion of the elongate portion in contact with a tissue of the body organ during at least a portion of a scarification of the body organ in response to absorption by the body organ of the elongate portion (a feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable elongate portion will be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification of the body organ in response to absorption of the elongate portion).

	Djurovic teaches a gastroesophageal reflux preventer with a suture portion configured to receive a suture (see Djurovic, Figure 3 (annotated below); paragraph 0022).
 
    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing a suture portion configured to receive a suture as taught by Djurovic because the results would be predictable.  Such modification would have comprised only the simple substitution of one known closure filament for another to obtain no more than the predictable result of closing the device and maintaining it in a curved shape; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 19, Albrecht discloses further comprising a first wire and a second wire (see Albrecht, Figure 12 (annotated below), both wires to retain at least a portion of the elongate portion in contact with a body part during at least a portion of a scarification of the body part in response to absorption by the body part of the elongate portion (feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable elongate portion will be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification of the body part in response to absorption of the elongate portion), wherein the first wire is disposed the first end of the curved shape and wherein the second wire is disposed at the second end of the curved shape (Figure 12, first and second wired annotated below; paragraph 0116).  

    PNG
    media_image2.png
    571
    522
    media_image2.png
    Greyscale

	Djurovic teaches a first suture and a second suture (see Djurovic, Figure 3 (annotated below)), wherein the first suture is disposed the first end of the curved shape and wherein the second suture is disposed at the second end of the curved shape (see Djurovic, Figure 4).  

    PNG
    media_image3.png
    326
    637
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing a first suture and a second suture, wherein the first suture is disposed the first end of the curved shape and wherein the second suture is disposed at the second end of the curved shape as taught by Djurovic because the results would be predictable.  Such modification would have comprised only the simple substitution of one known closure filament for another to obtain no more than the predictable result of closing the device and maintaining it in a curved shape; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 20, as set forth supra, the combination discloses wherein the suture portion is disposed between the first end of the curved shape and the second end of the curved shape (see Djurovic, Figure 3, when the suture portion of Djurovic is residing in combination with the curved shape of Albrecht), and the pre-formed curved shape at least partially retains its shape following emplacement at the body part (see Albrecht, paragraph 0090, lines 1-4).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (US 2008/0058840 A1) in view of Tuval (US 2012/0226294 A1).

	Regarding claim 17, Albrecht discloses the invention substantially as claimed.
	However, Albrecht does not disclose wherein, when the gastroesophageal reflux preventer is secured in the closed position, the pre-formed curved shape comprises an arc-length of less than about 180 degrees.  
	Tuval teaches a gastroesophageal reflux preventer (paragraph 0176) wherein, when the gastroesophageal reflux preventer is secured in the closed position, the pre-formed curved shape comprises an arc-length of less than about 180 degrees (Figure 9H, item 60 “mitral ring”)
.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein, when the gastroesophageal reflux preventer is secured in the closed position, the pre-formed curved shape comprises an arc-length of less than about 180 degrees  as taught by Kick because this pre-formed curved shape may produce an adequate amount of scar tissue to restrict the flow of acidic fluid back into the esophagus, without the need to produce scar tissue around the entire gastroesophageal sphincter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774